Wright, Ch. J.,
dissenting. — I admit that the deed first made by the father to the son was never delivered, and hence,, that the title did not pass thereby. I admit also, that it was competent for the donor to withhold the purposed and partly executed gift; and that the creditors of the son could not compel its execution. I further admit that such creditors would have no just ground of complaint if the father had changed his mind, and made any other person the, recipient of his bounty. It, is conceded also, that the father had no fraudulent purpose in making the deed to the daughter-in-law instead of the son. But what I maintain is, that the deed was made to the son’s wife, not because the father changed his original purpose, not because he wished or designed to make a gift to the daughter instead of the son, but in execution of his original plan in the distribution of his property, making the change at the request of the son, who intended thereby to enjoy the use of the property, and hold it as against his creditors.
That he was in debt, and had a fraudulent purpose in procuring the cancellation of the old deed and the convey*467anee to his wife, no one can well pretend, after reading the testimony, to deny. In equity, therefore, and in view of the rights of creditors, the wife is but a trustee, holding the title for the benefit of her husband’s creditors.
And when the facts are thus settled, she really stands in no better position than any third person, a stranger, thus taking the title at the request and for the benefit of the fraudulent debtor.
What difference does it make, that it was a gift instead of a purchase? If the father had conveyed to the son, would not the property have been his, and liable to this-debt? Could he claim that it was a gift, and, therefore, not subject to execution? And why is the rule changed, because the debtor, to accomplish his fraudulent purpose and defeat the claims of his creditors, has the gift executed to himself through a third person, who in equity holds it. in trust for such creditors? True, the son did not part with any means which should have been applied to the payment of his debts in obtaining this land. And this would have been equally true if the deed had been made directly to him. And yet if the argument on this subject,, used by the majority of the court, is worth anything, it would apply with equal force if he was invested with the legal title. This of course would not be pretended.
I urge no controversy with the proposition that the wife may, in law, hold lands in her own name, distinct from the husband, and exempt from his debts. And she may thus hold, whether she takes title by gift or purchase. And the fact that the husband, as incidental to his relation, may derive some benefit from the property thus in good faith held by the wife, would not give him such an interest as could be reached by creditors. But when the husband is the party beneficially interested, is the actual and real' owner, whether he acquire it by gift or purchase, he cannot defeat the claims of his creditors by fraudulently pro*468curing the title to be made to his wife. It is not, in such a case, the separate property of the wife, but is his. Being his, equity will not stop to inquire into the nature of the consideration leading to the conveyance.
The case before us is not an application by creditors to compel the father to execute a proposed or promised gift to a child. Nor is it one where the donor changed his original purpose, making another the recipient of his bounty. The title has passed from the donor and has come within the reach of creditors. I believe the father made this title to the wife at the request of the son, for him and for his benefit. There was' no gift to the wife by the father, because the son was in debt, and the donor desired to secure a home to the family.
I admit that an arrangement of this character, made in good faith, would be upheld. But that the father had no such intention is conclusively clear, when it is remembered that he had no knowledge of the son’s indebtedness. The son was fully aware of this fact, however, and hence his haste, immediately preceding the rendition of plaintiff’s judgment, in having the title taken in the name of his wife. The wife was not present at the time. She was a mere passive instrument in the hands of the husband. The father had no knowledge that the title was to be made to any one but the son until in the act of signing the deed, and simply yielded to the son’s request. And thus, though unconsciously, was he the instrument of his son in his effort to perpetrate a fraud — a fraud against creditors, which should not be upheld.
It only remains to say that I recognize as good law the authorities cited in the majority opinion, but I find nothing in them touching the point upon which we differ.